Defendant pleaded guilty to the crime of manslaughter in the second degree, admitting that he recklessly caused the death of his infant son by beating him around the head and body. Criminal Term did not abuse its discretion in imposing the promised sentence of 3 to 9 years for this heinous crime, and we discern no justification for exercising our authority to reduce the sentence in the interest of justice (see, People v Suitte, 90 AD2d 80).
We have carefully considered the other issues asserted by defendant in his pro se supplementary brief and find either that they have not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Iannone, 45 NY2d 589), or that they simply cannot be resolved on a direct appeal from the judgment of conviction because they are premised upon matters not contained in the record (see, People v Brown, 45 NY2d 852). Upon this record we find no basis for a reversal of the judgment appealed from. Lazer, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.